DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable recording medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silzle et al. (hereafter Silzle; US 20160150336 A1) in view of Inha et al. (hereafter Inha; US 20130177168 A1).
Regarding claim 1, 2 and 5-9, Silzle discloses a sound collection apparatus (Fig. 5) including a microphone array, a processing circuit, and a sound output device, wherein
said microphone array includes
first and second microphones placed on, among first, second and third axes which are mutually perpendicular, said first axis, a third microphone placed at a position on a plane formed by said first and second axes, and at a position other than on said first axis, and a fourth microphone placed on said third axis, and at a position other than on a plane formed by said first and second axes (see microphone arrangement in Fig. 4A),
said processing circuit

Silzle fails to show a drive signal is being generated to drive a sound output device. Silzle teaches using a microphone array with 7 microphones to obtain the B-format signals describing the sound source. As taught in Inha, the B-format signals could be utilized for playback of the sound source by decoding the B-format signals and the speaker layout ([0077]). Thus, it would have been obvious to one of ordinary skill in the art to modify Silzle in view of Inha by utilizing the microphone signal processing for generating a drive signal in order to enhance the functionality of Silzle with sound reproduction.
Regarding claims 3 and 4, the combination of Silzle and Inha meets the claimed limitation. Silzle shows a fifth microphone placed at an intersection of said first, second and third axes (Fig. 4A), and said processing circuit generates said signals having bidirectionality in said first, second and third directions using also a sound signal obtained by sound collection by means of said fifth microphone.
Regarding claim 16, Silzle teaches a computer-readable recording medium ([0071], e.g.).
Claims 10 and 12-14 are broader than claims 1-9. All limitations in claims 10 and 12-14 are recited in claims 1-9 discussed above.
Claims 1-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inha in view of Silzle.

said processing circuit
generates signals having bidirectionality in first, second, and third directions (X, Y, Z) which are mutually perpendicular, and an omnidirectional signal (W), based on signals obtained by sound collection by means of said microphones (B-format, [0074], [0075], e.g.).
generates a drive signal from said signals having bidirectionality and said omnidirectional signal having been generated, and
drives said sound output device using the drive signal ([0077], [0086]).
Inha fails to show the claimed microphone array with claimed specific geometric layout. Silzle teaches using a microphone array with 7 microphones to obtain the B-format signals describing the sound source. As taught in Inha, the B-format signals could be utilized for any playback of the sound source by decoding the B-format signals and the specific speaker layout ([0077]). Silzle’s teaching indicates that other microphone array with a different layout different from the two as taught in Inha could be used to generate B-format signals without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Inha by utilizing the microphone array and the signal processing for generating B-format signals as taught in Silzle in order to recreate the sound field based on the accurate recording the sound object with spatial direction using the microphone array as taught in Silzle.

	Regarding claim 16, Inha teaches a computer-readable recording medium ([0113], e.g.).
Claims 10 and 12-14 are broader than claims 1-9. All limitations in claims 10 and 12-14 are recited in claims 1-9 discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PING LEE/Primary Examiner, Art Unit 2654